USDC IN/ND case 1:21-cr-00006-DRL-SLC document 23 filed 03/29/21 page 1 of 1


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION


 UNITED STATES OF AMERICA,

                         Plaintiff,

         v.                                                  CAUSE NO. 1:21-CR-6 DRL-SLC

 DERRICK A. SMITH, JR.,

                         Defendant.


                                               ORDER
        The court has reviewed the findings and recommendation of Magistrate Judge Susan Collins

filed March 10, 2021. On March 10, 2021, Derrick A. Smith, Jr. pleaded guilty to the sole count of the

indictment—charging him with unlawfully possessing a firearm as a felon in violation of 18 U.S.C. §

922(g)(1). No party objected, and the time to object has passed. The court now adopts the findings

and recommendation in their entirety, including the Magistrate Judge’s finding under the CARES Act.

Subject to this court’s consideration of any plea agreement pursuant to Federal Rule of Criminal

Procedure 11(c), the plea of guilty to this offense as charged in the indictment is hereby accepted, and

the defendant is adjudged guilty of this offense.

        SO ORDERED.
        March 29, 2021                                 s/ Damon R. Leichty
                                                       Judge, United States District Court
